Citation Nr: 0933257	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-35 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a neurologic 
disability of the right arm, including as secondary to 
service-connected disability.

2.  Entitlement to special monthly compensation based on loss 
of use of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active service from April 1954 to May 1956.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claims of 
entitlement to service connection for a neurologic disability 
of the right arm and special monthly compensation for loss of 
use of the right upper extremity.

This case was previously before the Board in June 2008 when 
it was remanded for additional development and due process 
considerations.  The case was returned to the Board for 
appellate consideration.   

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim of entitlement to special monthly compensation.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran has a neurologic disability of the 
right arm, which is causally or etiologically related to his 
service in the military, or etiologically related to, or 
aggravated by, service-connected disability.

2.  The Veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of the right upper extremity.  


CONCLUSIONS OF LAW

1.  A neurologic disability of the right arm was not incurred 
in, or aggravated by, active service, nor proximately due to, 
or aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2008).

2.  The requirements are not met for special monthly 
compensation for loss of use of the right upper extremity. 38 
U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.350 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in July 2008, from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter informed the appellant of what evidence was required 
to substantiate his claim for service connection and his 
claim for special monthly compensation.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence and explained how a disability rating is determined 
for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

As to any argument that the Veteran was not provided notice 
of all of the information and evidence required to 
substantiate his claim for special monthly compensation based 
on loss of use of the right upper extremity, the Board finds 
that the Veteran has not been prejudiced by any such omission 
in the VCAA notice letter.  In this regard, the Board points 
out that the Veteran received notice of the applicable 
regulations for special monthly compensation based on loss of 
use of an upper extremity in his November 2008 statement of 
the case.  The appellant has been accorded ample opportunity 
to present evidence and argument in support of his appeal.  
Therefore, further discussion of compliance with VA's duty to 
notify under VCAA is not required.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the claimant has been prejudiced thereby); Shinseki 
v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 
2009); 556 U.S. ____ (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to the issuance of appropriate VCAA notice.  Nevertheless, 
the appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
his claim was readjudicated after the appropriate notice.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file and the reported medical history 
considered by this examiner was consistent with that 
contained in the claims folder.  The examiners considered all 
of the pertinent evidence of record, to include service 
treatment records and VA treatment records, and the 
statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  In addition, consideration of the 
Veteran's current disability status was made in view of the 
Veteran's medical history, as required by 38 C.F.R. §§ 4.1 
and 4.2 (2008), and, where appropriate, clinical findings 
pertinent to the disability assessment criteria for 
consideration were obtained upon examination.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a neurologic 
disability of the right arm, including as secondary to 
service-connected history of a right radius fracture and 
service-connected residuals of a fracture of right radial 
head with osteoarthritis, so this claim must be denied.  
38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran was treated for a 
fractured right forearm, with continued complaints of pain 
during service, but observes that the Veteran's service 
treatment records do not show that the Veteran complained of 
or was treated for a neurologic disability of the right arm 
during his military service.  Moreover, the Board notes that 
it appears that the Veteran did not make any complaints 
related to a neurologic disability at his separation 
examination.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
during his separation examination.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the Veteran reported that 
he first had neurologic complaints of the right arm in 2005; 
VA medical records and examination reports do not show 
neurological complaints or related treatment for his right 
arm until he filed his claim.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that his neurologic disability of the right arm is 
related to his service-connected history of a right radius 
fracture and service-connected residuals of a fracture of 
right radial head with osteoarthritis, there is no objective 
medical evidence that the Veteran's neurologic disability of 
the right arm is related to his service, including his 
service-connected history of a right radius fracture and 
service-connected residuals of a fracture of right radial 
head with osteoarthritis.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").   

More specifically, the Board points out that the Veteran's 
treating providers noted that the Veteran had numbness and 
weakness of both his upper extremities, and cited carpal 
tunnel syndrome, upper brachial plexopathy and stroke as 
possible etiologies for his symptoms.  (See, i.e., VA 
treatment report dated May 2007).  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  Likewise, the September 2005 VA 
examiner, as well as the August 2008 VA examiner, did not 
find that the Veteran's service-connected history of a right 
radius fracture and service-connected residuals of a fracture 
of right radial head with osteoarthritis proximately caused, 
or chronically aggravated, the Veteran's neurologic 
disability of the right arm; to the contrary, both VA 
examiners found that there was no evidence that his 
neurologic complaints of the right arm were related to his 
military service, or his service-connected disabilities.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran developed a 
neurologic disability of the right arm as a result of his 
service in the military, nor proximately due to, or 
chronically aggravated by his service-connected history of a 
right radius fracture and service-connected residuals of a 
fracture of right radial head with osteoarthritis.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during 
service.'"); citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

Therefore, the only evidence portending that the Veteran's 
neurologic disability of the right arm is in any way related 
to his service in the military, or his service-connected 
history of a right radius fracture and residuals of a 
fracture of right radial head with osteoarthritis, comes from 
him personally.  As a layman, the Veteran simply does not 
have the necessary medical training and/or expertise to 
determine the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Entitlement to Special Monthly Compensation

Legal Criteria

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, the 
anatomical loss of one or both breasts (including loss by 
mastectomy). 

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(a)(2).

Analysis

The Veteran is service-connected for a history of a right 
radius fracture and residuals of a fracture of the right 
radial head with osteoarthritis associated with a history of 
right radius fracture, each rated 10 percent disabling.  

In this case, the Board finds that special monthly 
compensation is not warranted based on loss of use of the 
right upper extremity.  An October 2008 VA examination 
indicates that the Veteran had weakness of the right arm due 
to either a stroke or cervical spine pathology.  The 
examination report further notes that the Veteran's right 
hand weakness and neurological disability of the right upper 
extremity is unrelated to his service-connected disabilities.   
Although the medical evidence of record includes the 
Veteran's complaints of loss of use of the right upper 
extremity, the evidence demonstrates that the Veteran's 
complaints are not related to the Veteran's service-connected 
disabilities of the right arm.  Based on the foregoing, the 
Board finds that there has been no demonstration by competent 
clinical evidence of record that the appellant has functional 
impairment, comparable to loss of use of the right upper 
extremity, as a result of a service-connected disability.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for a neurologic disability 
of the right arm, to include as secondary to a service-
connected disability, is denied.

Entitlement to special monthly compensation based on loss of 
use of the right upper extremity is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


